DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 6-12, drawn to methods of treating an optic neuropathic disorder.
Group II, claim(s) 13-17, drawn to pharmaceutical compositions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of treating an optic neuropathic disorder comprising administering to the eye an agent which may be an inhibitor of CSF1 or a receptor thereof or in the alternative, a CSF2 protein/polypeptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schallenberg et al. (November 2009, Experimental eye research 89 (5):665-77; of record).  Schallenberg et al. disclose a method for treating an optic neuropathic disorder in a subject (abstract: "Our data suggest that GM-CSF might be a novel therapeutic agent in neuropathic disease of the eye") comprising locally administering to the eye a colony stimulating factor-2 (CSF2) protein or polypeptide (p. 676, col. 1, para. 2: “In vivo, GM-CSF administered intravitreally could reduce the numbers of RGCs dying after acute axotomy or staurosporine application"; Note, GM-CSF is a synonym for CSF2 and intravitreal injection is one example of local administration; p. 667, col. 1, para. 4: “After punctation of the anterior chamber to reduce the intraocular pressure, 10 ul of GM-CSF dissolved in anterior chamber fluid (containing 10 or 100 ng of GM-CSF) or 10 ul of staurosporine (1.5uM) or 10 ul of a mixture of staurosporine (1.5uM) and GM-CSF (100ng) were intravitreally injected into the right eye through the pars plana (n=3 each group)"; p. 669, col. 1, para. 2: "Fourteen days later the RGCs showed a significantly better survival when GM-CSF was injected into the vitreous body of axotomized retinae (n=3) (Fig. 8B and C).  Quantification of survival revealed that 10 ug and 100 ug of GM-CSF rescued about 60% and 70% more cells compared to controls which only received anterior chamber fluid (n=3)"; p. 665, col. 2, para. 2: "GM-CSF is a glycoprotein contributing to differentiation of hematopoietic progenitor cells into macrophages, granulocytes, and tissue-resident dendritic cells."  Thus, since the first claimed invention does not define subject matter that is a contribution over the prior art, it does not have a special technical feature as defined by the PCT rules.  It follows that it does not share a special technical feature with the other claimed  invention(s) and thus unity of invention is lacking.
Election of Species
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
A) an inhibitor of CSF1 which is an antibody product that binds CSF1, wherein the antibody product is an antibody, antibody fragment, Fab, Fab’, F(ab’)2 fragment, Fv fragment, single chain antibody;
B) an inhibitor of CSF1 receptor which is an antibody product that binds CSF1 receptor, wherein the antibody product is an antibody, antibody fragment, Fab, Fab’, F(ab’)2 fragment, Fv fragment, single chain antibody;
C) CSF2 polypeptide;
D) PLX3397;
E) GW-2580;
F) BLZ-945;
G) RG-7155;
H) FPA-008;
I) M279;
J) an inhibitor of CSF1 that is an aptamer, antisense oligonucleotides, or siRNA reagents;
K) an inhibitor of CSF1 receptor that is an aptamer, antisense oligonucleotides, or siRNA reagents;
L) an inhibitor of CSF1 that is an antibody mimetic;
M) an inhibitor of CSF1 receptor that is an antibody mimetic;
N) an inhibitor of CSF1 that is a peptoid;
O) an inhibitor of CSF1 receptor that is a peptoid;
P) an inhibitor of CSF1 that is a cytokine or specific cellular factor;
Q) an inhibitor of CSF1 receptor that is a cytokine or specific cellular factor;
R) an inhibitor of CSF1 that is an enzyme;
S) an inhibitor of CSF1 receptor that is an enzyme;
T) a specific combination of two or more of the above, wherein each member of the combination is identified.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
13 May 2022